DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claims 1, 2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2010/0177455) (Yoshioka) in view of Hong et al. (US 2009/0162650) (Hong), taken in view of evidence by Hinterwaldner et al. (US 6,720,072) (Hinterwaldner).
As to claims 1, 2, 4-5, and 7-8, Yoshioka teaches an electrostatic chuck device comprises at least an adhesive layer between an attracting layer and a metal base (Yoshioka, Abstract; FIG. 1 and FIG. 4), wherein the chuck device is known in the art for holding a semiconductor wafer in a predetermined portion of a processing device is widely used in a semiconductor wafer process (i.e., a member for semiconductor manufacturing apparatuses) (Yoshioka, [0003]), wherein the attracting layer is ceramic (Yoshioka, [0031]),
wherein the adhesive layer contains acrylic rubber, a thermosetting resin which is preferably an epoxy resin (Yoshioka, [0012-0013]; [0037]; [0042]) and a hardening agent (i.e., curing agent) for the epoxy resin such as phenols (Yoshioka, [0047]),
wherein the acrylic rubber is a copolymer obtained by copolymerizing alkyl (meth)acrylate ester as a main component and a second component having an active group such as glycidyl methacrylate, alkyl glycidyl ether, vinyl glycidyl ether (i.e., acrylic rubber having an epoxy group mainly composed of alkyl acrylate or alkyl methacrylate), acrylic acid, methacrylic acid and itaconic acid (i.e., acrylic rubber having a carboxy group mainly composed of alkyl acrylate or alkyl methacrylate) (Yoshida, [0038-0039]);
wherein examples of the epoxy resin are difunctional or polyfunctional epoxy resin such as bisphenol type, phenol novolac type, cresol novolac type, wherein bisphenol A-type epoxy resin is more preferably used (Yoshikawa, [0043]), which are identical to the epoxy resin used in the present invention, and further, given that epoxy thermosetting resin would necessarily contain an epoxy group, it is clear that 

However, Yoshioka does not explicitly disclose the amounts of the acrylic rubber, the epoxy resin and the hardening agent as presently claimed.
	With respect to the difference, Hong teaches an adhesive film composition includes an elastomer resin, an epoxy resin and a phenolic curing resin (Hong, Abstract), 
wherein the elastomer resin included in the adhesive film composition preferably contains a carboxyl, or epoxy group (Hong, [0047]), and wherein an example of the elastomer resin being acrylate-based elastomers (Hong, [0048]),
wherein the adhesive film composition may include about 5 to about 75 wt. % of the elastomer resin, preferably about 20 to about 70% by weight, more preferably about 40 to about 60% by weight, and most preferably about 50 to about 60% by weight of the elastomer resin,
about 3 to about 40 wt. % of the epoxy resin, preferably about 5 to about 30% by weight, more preferably about 7 to about 21% by weight, and most preferably about 10 to about 16% by weight of the epoxy resin, and 
about 3 to about 25 wt. % of the phenolic curing resin, based on the total solids content of the adhesive film composition (Hong, [0019]; [0049]).
As Hong explicitly discloses, the elastomer resin included in the adhesive film composition is a rubber component that imparts strength to the adhesive film, making the film easy to handle and allowing for the formation of an adhesive film with proper adhesive strength (Hong, [0047]). Hong further expressly discloses, the epoxy resin included in the adhesive film composition serves as a curable adhesive, wherein the epoxy resin may be in a solid or liquid state that provides curability and adhesiveness (Hong, [0050-0051]). Hong additionally expressly discloses, maintaining the mixing ratio of the epoxy equivalent weight of the epoxy resin to the hydroxyl equivalent weight of the phenolic curing resin at about 0.6:1 to about 1.6:1 help ensure good adhesiveness and curability of the adhesive film (Hong, [0069]).

In light of the motivation for using the amounts of the elastomer resin, the epoxy resin and the phenolic curing agent, as described above, it therefore would have been obvious to one of ordinary skill in the art to use the acrylic rubber, the epoxy resin and the phenol hardening agent of Yoshioka with the amounts taught by Hong, in order to sufficiently impart strength to the adhesive, to make the adhesive easy to handle and allowing for the formation of the adhesive with proper adhesive strength, to provide sufficient curability and adhesiveness, to ensure good adhesiveness and curability of the adhesive in the adhesive of Yoshioka, and thereby arrive at the claimed invention.

Therefore, the adhesive of Yoshioka in view of Hong would necessarily comprise about 5 to about 75 wt. % of the elastomer resin, preferably about 20 to about 70% by weight, more preferably about 40 to about 60% by weight, and most preferably about 50 to about 60% by weight of the elastomer resin,
about 3 to about 40 wt. % of the epoxy resin, preferably about 5 to about 30% by weight, more preferably about 7 to about 21% by weight, and most preferably about 10 to about 16% by weight of the epoxy resin, and 
about 3 to about 25 wt. % of the phenolic curing resin, based on the total solids content of the adhesive film composition (Hong, [0019]; [0049]).

After conversion, the amount of the epoxy resin would necessarily be about 0.12 to about 13.3 greater than the amount of the phenol hardening agent (i.e., 3/25 = 0.12; 40/3 = 13.3).

When the more preferred embodiment of the adhesive of Yoshioka in view of Hong is used, the mass percent constituted by the epoxy resin is lower than a mass percentage constituted by the acrylate rubber (i.e., about 7 to about 21% by weight < more preferably about 40 to about 60% by weight).

Given that the adhesive of Yoshioka in view of Hong are substantially identical to the presently claimed thermosetting sheet including the types of components and the amount of the components, and oC for 1000 hours, and would intrinsically have the rate of change in weight of the adhesive calculated from [(the weight of the adhesive before curing - the weight of the adhesive after curing under vacuum at 150oC. for 20 hours)/the weight of the adhesive before curing] is 5% by mass or less, the modulus of elasticity of the bonding sheet, after bonding of the attracting layer and the metal base, would intrinsically have been increased by 60% or less after a thermal history of 150oC for 1000 hours, the rate of change in the thermal conductivity of the bonding sheet, after bonding of t the attracting layer and the metal base, would intrinsically have been 10% or less before and after a thermal history of 150oC for 1000 hours, and when adherends are disposed on both sides of the uncured bonding sheet, which is a sheet before heat curing treatment of the bonding sheet, and 0.1 to 1.0 MPa is applied to the adherends, an amount by which the adhesive is squeezed out from a side surface of the adhesive layer would intrinsically have been 1.1 mm or less, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Furthermore, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Hong as applied to claim 1 above, and further in view of Kawaminami et al. (JP 10-270540) (Kawaminami).
The Examiner has provided a machine translation of JP 10-270540 mailed 12/29/2017. The citation of the prior art in this rejection refer to the machine translation. 

Regarding claim 9, while Yoshioka in view of Hong teaches the limitation of claim 1, Yoshioka in view of Hong does not explicitly disclose a specific example of the ceramic in the attracting layer and a specific example material used in the metal base, as presently claimed.

With respect to the difference, Kawaminami teaches an electrostatic chuck having a ceramic plate fixed to a base formed of a metal-ceramics composite material by an adhesive layer, 
wherein examples of the base are constituted by using an aluminum-silicon carbide composite material (i.e., AlSiC), an aluminum-oxide aluminum composite material (i.e., aluminum alloy) and an aluminum-aluminum nitride composite material (i.e., aluminum alloy);
wherein examples of the ceramic are constituted by using alumina-base alumina ceramics, aluminum nitride, and silicon carbide (Kawaminami, Abstract; [0015-0016]).
As Kawaminami expressly teaches, it is well known in the art that ceramic such as aluminum oxide (alumina), an aluminum nitride, provides abrasion resistance is good and adsorption power is high (Kawaminami, [0003]; [0015]). Kawaminami further expressly teaches, using the ceramic plate and the metal-ceramic composite reduces a difference between thermal expansion coefficient of the electrostatic chuck and thermal expansion coefficient of the base, to prevent the electrostatic chuck from warping and peeling and to prevent exfoliation (Kawaminami, Abstract; [0016]).
Kawaminami and Yoshioka in view of Hong are analogous art as they are drawn to an electrostatic chuck having a ceramic layer and a metal base.
In light of the motivation for using the ceramic for the ceramic plate and the metal-ceramics composite material for the base in the electrostatic chuck, as described above, it therefore would have been obvious to the ceramic in the attracting plate and to use the metal-ceramics composite material for the base in the Yoshioka in view of Hong, in order to provides good abrasion resistance, high adsorption .


Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.

Applicant argues the examiner errs by concluding the combination of Yoshioka and Hong provides substantially the same thermosetting sheet as presently claimed and so must result in an amount by which the cured epoxy-acrylic adhesive is squeezed out from a side surface of the adhesive sheet is 1.1 mm or less, which feature is now required by claim 1 (p5). In particular, Applicant refers to Table 1 in the present specification and argues Examples 1-5 demonstrate that not all adhesive sheets otherwise fulfilling the requirements of claim 1 result in the required amount of adhesive that is squeezed out under pressure from 0.1 to 1.0 MPa (p5-6).
The examiner has review the data, but maintains the rejections for two reasons. First, the comparative Examples 4 and 5, which Applicant states do not meet the claimed requirements, are not representative of the proposed combination of Yoshioka in view of Hong. As noted in the rejections of record, the proposed combination suggests using a lower amount of epoxy than the amount of elastomer, which is a feature required by present claim 7. (“When the more preferred embodiment of the adhesive of Yoshioka in view of Hong is used, the mass percent constituted by the epoxy resin is lower than a mass percentage constituted by the acrylate rubber (i.e., about 7 to about 21% by weight < more preferably about 40 to about 60% by weight).”) Examples 1-3 all use less epoxy resin than acrylate rubber, whereas Examples 4-5 use more epoxy resin than acrylate rubber. Therefore, the evidence suggests that the proposed combination of references would provide the claimed result.
Second, the examiner respectfully disagrees with Applicant that the language of claim 1 excludes the results demonstrated by Examples 4 and 5. Applicant notes that Example 4 has more than the required amount of adhesive squeezed out at pressures in the range of 0.7 to 1.0 MPa and Example 5 
Even if the above issue with the pressure range is resolved, however, the examiner also submits the examples do not reflect the claim language because the example measurements are conducted with the noted pressures “at 130°C for one hour” whereas the claim language does not make this specific requirement. As such, even if the adhesives in Examples 4-5 were reflective of the prior art and the claim clearly stated the result must occur over the entire range of 0.1 to 1.0 MPa, the examples only show results for one particular temperature and time that are not required by the claim. Therefore, one cannot draw the conclusion that not all films otherwise meeting claim 1 will meet the “squeezed out” metric because the claim encompasses measurements done at other conditions (e.g., room temperature) that would influence the result than shown. 
Therefore, the examiner maintains the rejections of record.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787